JOHN L. FOX, ESQ. Town Attorney, Orangetown
This is in reply to your inquiry of August 25, 1977 concerning the establishment of sewer lines across park land owned by the Town of Orangetown. You state permission is only requested by land developers to place their sewer lines across the park land and thereafter to dedicate them to the town. You will note this is intended to be a permanent installation upon the park property and is unrelated to any park purpose or use. Under these circumstances such use requires specific legislative authorization for the town to grant its permission. (Williams v. Hylan,223 App. Div. 48 [1st Dept., 1928], affd 248 N.Y. 616; Miller v. City ofNew York, 15 N.Y.2d 34 [1964].) Attempts by municipalities to divert park lands to other unrelated public uses without specific authorization of the Legislature have been held to be invalid. (Village of Croton-on-TheHudson v. County of Westchester, 38 A.D.2d 979[1] [a] [2d Dept., 1972], affd 30 N.Y.2d 959 [1972]; Matter of Central Parkway, 140 Misc. 727
[1931], Sup. Ct., Schenectady County; 1969 Opns Atty Gen 111.)
Our prior opinion, referred to in your letter on the recognition under Town Law, § 64(8) of the restrictions in the use of park land by towns is applicable to the present proposed use. The town lacks the power to grant it under this section or under § 29(11) of the Town Law (1974 Opns Atty Gen 154).